     Case 2:19-cv-01418-APG-DJA Document 81 Filed 12/10/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                     ***
 4    SKYLER JAMES FOWLER,                               Case No. 2:19-cv-01418-APG-DJA
 5                                       Plaintiff,      ORDER EXTENDING STAY
 6                     v.
 7    STEVE SISOLAK, et al.,
 8                                   Defendants.
 9
10          This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)

11   on July 6, 2020. ECF No. 41. Plaintiff filed a Third Amended Complaint on August 11, 2020,

12   which was screened on October 26, 2020. ECF Nos. 62, 74. The case was stayed for ninety (90)

13   days to January 24, 2021, to allow the Plaintiff and Defendants an opportunity to settle their

14   dispute. Due to the pandemic, the mediation session with a court-appointed mediator cannot and

15   will not be held before the stay expires. The Court now extends the stay until three (3) days after

16   the scheduled IEM, currently set for January 29, 2021, 8:30 a.m. The status report is also due on

17   that date. During this stay period and until the Court lifts the stay, no other pleadings or papers

18   may be filed in this case, and the parties may not engage in any discovery, nor are the parties

19   required to respond to any paper filed in violation of the stay unless specifically ordered by the

20   Court to do so.

21          For the foregoing reasons, it is ordered that the stay is extended until three (3) days after

22   the IEM. The Office of the Attorney General will file the report form regarding the results of the

23   stay by that date.

24          IT IS SO ORDERED.

25          DATED this 10th day of December 2020.

26
                                                      DANIEL J. ALBREGTS
27                                                    UNITED STATES MAGISTRATE JUDGE
28
